Case 1:20-cv-00371-LPS Document 68 Filed 05/13/21 Page 1 of 4 PagelD #: 2306

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

FINJAN LLC,
Plaintiff,
v. C.A. No. 20-371-LPS

TRUSTWAVE HOLDINGS, INC., and
SINGAPORE TELECOMMUNICATIONS
LIMITED,

me Nm Name Ne! Se tee ee Seay” See” See”

Defendants.

[PROPOSED] ORDER

WHEREAS, the Court held a hearing in the above-captioned action on May 7, 2021;

WHEREAS, at the May 7, 2021 hearing, the Court denied plaintiff Finjan LLC’s
(“Finjan”) motion to dismiss and strike certain of Trustwave Holdings, Inc.’s (“Trustwave”)
defenses and counterclaim (D.1. 47);

WHEREAS, also at the May 7, 2021 hearing, the Court indicated it would take defendant
Singapore Telecommunications Ltd.’s (“Singtel”) motion to dismiss for lack of personal
jurisdiction (D.I. 31) under advisement, and ordered additional jurisdictional discovery related to
whether the Court has jurisdiction over Singtel;

WHEREAS, the Court ordered the parties to submit a proposed order setting forth the
parties’ positions on the scope and schedule for jurisdictional discovery and a schedule for
supplemental briefing and a hearing on the Court’s jurisdiction over Singtel.; and

WHEREAS, the Court also ordered the parties to submit their position on whether
Finjan’s claims against defendant Trustwave should move forward while Singtel’s motion is

pending:

 

 
Case 1:20-cv-00371-LPS Document 68 Filed 05/13/21 Page 2 of 4 PagelD #: 2307

NOW, THEREFORE, it is hereby ORDERED as follows:
1. For the reasons stated by the Court during oral argument, Finjan’s motion to dismiss and
strike (D.L. 47) is denied.
2. Singtel’s motion to dismiss for lack of personal jurisdiction (D.1. 31) is taken under

advisement.

    
  
   

3, Pursuant to this Court’s direction (1) Singtel agrees to produce the Singtel-Trustwave
merger agreement by May 21, 2021 and (2) Singtel agrees to a 3-hour deposition of Qu

Kung Yang to be conducted via remote means by July 16, 2021.

 

 
Case 1:20-cv-00371-LPS Document 68 Filed 05/13/21 Page 3 of 4 PagelD #: 2308

 

5. Finjan reserves the right to pursue additional jurisdictional discovery that it believes is
necessary, and Singtel reserves the right to object to any such additional jurisdictional
discovery.

6. Finjan shall submit a 15-page opening-supplemental_brief on personal jurisdiction by
ee | Sy 20 y\

7. Singtel shall submit a I5-page answering supplemental b brief on personal jurisdiction by
September 1. 2021, fy vty IM de

8. The Court shall hold telephonic oral argumen

9, Finjan shall file its answer to Trustwave’s counterclaim within 14 days of this Order.

 

 

 

10./Rinjan’s proposal’ Discovery on Finjan’s and Trustwave’s claims and defenses related
to the ?154 Patent shall begin immediately. The parties shall meet and confer and submit
a proposed case schedule for this action by June 4, 2021 with respect to Finjan’s and

Trustwave’s claims and defenses. (See Hearing Tr. at 47:5-11). Atthe-sametime;the” —_"

parties Shalt Submit their positions regarding whethera schedule should b
pointwith rege rd 16 Finjan:s claims against Singtel]

11. [Trus

  
  
 

€ntered at

¥e's proposal: Discovery on Finjan’s and Trustwave’s claims and defenses _~

 
 

order to allow the identical claims to proceed on the same track;ftiécessary. |

Singtel’ fFOposdl: Discovery on Finjan’s claims related to the ’?154 Patent against

Singtel is premature until Singtel’s motion to dismiss is resolved.]

 
Case 1:20-cv-00371-LPS Document 68 Filed 05/13/21 Page 4 of 4 PagelD #: 2309

12, This matter is referred to a magistrate judge to explore the possibility of alternative

dispute resolution.

/s/ Jeff Castellano

Karen E. Keller (No, 4489)
Jeff Castellano (No. 4837)
SHAW KELLER LLP

LM. Pei Building .
1105 North Market Street, 12th Floor
Wilmington, DE 19801
(302) 298-0700
kkeller@shawkeller.com
jcastellanc@shawkeller.com
Attorneys for Plaintiff

Dated: May 12, 2021

SO ORDERED this | oe of’ ea

/s/ Jack B. Blumenfeld
Jack B. Blumenfeld (No. 1014)

Alexandra M. Cumings (No. 6146}
Morris, NICHOLS, ARSHT

& TUNNELL LLP

1201 North Market Street
P.O, Box 1347
Wilmington, DE 19899
(302) 658-9200
jblumenfeld@mnat.com
acumings@mnat.com
Attorneys for Defendants

{oN

United 'States District Judge

 

 

 
